Citation Nr: 1102579	
Decision Date: 01/21/11    Archive Date: 01/26/11

DOCKET NO.  05-10 816A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, 
Florida


THE ISSUES

1.  Entitlement to service connection for diabetes mellitus, type 
2.

2.  Entitlement to service connection for hypertension as 
secondary to diabetes mellitus, type 2.

3.  Entitlement to service connection for peripheral neuropathy 
of the upper extremities as secondary to diabetes mellitus, type 
2.

4.  Entitlement to service connection for peripheral neuropathy 
of the lower extremities as secondary to diabetes mellitus, type 
2.


REPRESENTATION

Appellant represented by:	Disabled American Veterans



WITNESSES AT HEARING ON APPEAL

Veteran and his spouse


ATTORNEY FOR THE BOARD

N. Kroes, Associate Counsel


INTRODUCTION

The Veteran served on active duty from January 1967 to October 
1970.  

This case comes before the Board of Veterans' Appeals (Board) on 
appeal from decisions of the St. Petersburg, Florida, Department 
of Veterans Affairs (VA) Regional Office (RO).  The file before 
the Board is a rebuilt file.  

In November 2010, the Veteran testified at a Travel Board hearing 
before the undersigned Veterans Law Judge.  A transcript of this 
hearing is associated with the claims file.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the appellant if 
further action is required.


REMAND

The Veteran's claims file was lost and as a result additional 
notification and development is required prior to adjudicating 
the Veteran's claims.  The Veteran asserts that he developed 
diabetes mellitus as a result of exposure to herbicide while 
serving in Thailand and that he now has hypertension and 
peripheral neuropathy as a result of his diabetes.  

Rating decision, statements of the case and supplemental 
statements of the case relevant to these claims reflect that VA 
previously had records from the Social Security Administration 
(SSA), Eye Physicians of Central Florida, Block and Nation Family 
Practice, West Georgia Family Practice (the Veteran reports 
seeing Drs. Smith and Burton), Dr. Craig P. Chase, and Dr. Edwin 
Donnelly, as well as service treatment records, VA treatment 
records (starting in October 2003), and a response from the 
service department to VA's request for verification of Vietnam 
service.  None of these records are in the rebuilt file.  

On remand, the Veteran should be asked to provide authorization 
to obtain records from the private providers listed above.  He 
should also be asked to identify and authorize VA to obtain any 
other relevant records.  Requests should be made to obtain all 
identified relevant records.  

Service treatment records should be requested using the usual 
procedure, as should records from SSA.  The Department of the Air 
Force should also be asked to verify whether the Veteran served 
in the Republic of Vietnam during his service, or to provide the 
previous response to this inquiry (dated February 19, 2004).

The Veteran should also be asked to provide specific information 
about when and where he believes he was exposed to herbicides 
while serving in Thailand.  If warranted, additional development 
should be undertaken based upon the Veteran's response.

The Board notes that VA must make as many requests as are 
necessary to obtain relevant records from a Federal department or 
agency.  See 38 C.F.R. § 3.159(c)(2) (2010).  VA will end its 
efforts to obtain records from a Federal department or agency 
only if VA concludes that the records sought do not exist or that 
further efforts to obtain those records would be futile.  See id.  
For records not in the custody of a Federal department or agency, 
VA must make reasonable efforts to obtain relevant records.  See 
38 C.F.R. § 3.159(c)(1).  Reasonable efforts will generally 
consist of an initial request for the records and, if the records 
are not received, at least one follow-up request.  See id.  If 
identified records cannot be obtained, the Veteran must be 
properly notified.  See 38 C.F.R. § 3.159(e) (2010).  

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 
106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 U.S.C.A. 
§§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 (West 2002 & 
Supp. 2010)) redefined VA's duty to assist a claimant in the 
development of a claim.  VA regulations for the implementation of 
the VCAA were codified as amended at 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, and 3.326(a) (2010).

The notice requirements of the VCAA require VA to notify the 
claimant of any evidence that is necessary to substantiate the 
claim, as well as the evidence VA will attempt to obtain and 
which evidence he is responsible for providing.  38 C.F.R. 
§ 3.159(b) (2010).  The requirements apply to all five elements 
of a service connection claim: veteran status, existence of a 
disability, a connection between a veteran's service and the 
disability, degree of disability, and effective date of the 
disability.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 
(2006).  In this case, as the file is rebuilt, it is unclear if 
any VCAA notice was provided.  On remand, corrective VCAA notice 
should be provided to the Veteran.

VA medical records should also be obtained from October 2003 to 
the present.  See 38 U.S.C.A. § 5103A(c) (West 2002); see also 
Bell v. Derwinski, 2 Vet. App. 611 (1992) (VA medical records are 
in constructive possession of the agency, and must be obtained if 
the material could be determinative of the claim).  If the 
Veteran received treatment at VA relevant to these claims prior 
to October 2003, he is asked to notify the RO which facility(ies) 
he received treatment from and the approximate dates.  

As the Veteran's file was lost and the current file is a rebuilt 
file, the purpose of this remand is to adequately develop the 
record.  If any of the evidence obtained in combination with the 
current evidence indicates that further examination, medical 
opinion, or development is warranted, such should be arranged.  



Accordingly, the case is REMANDED for the following action:

1.  Issue the Veteran corrective VCAA notice 
that includes an explanation as to the 
information or evidence needed to establish a 
disability rating and effective date for the 
claims on appeal, in accordance with the 
decision in Dingess, supra, and an 
explanation of what the evidence must show to 
substantiate a claim for benefits for service 
connection (on a direct basis, secondary 
basis, and as a result of exposure to 
herbicides).

2.  Ask the Veteran to provide authorization 
to obtain any outstanding, relevant treatment 
records, to specifically include treatment 
records from Eye Physicians of Central 
Florida, Block and Nation Family Practice, 
West Georgia Family Practice (Drs. Smith and 
Burton), Dr. Craig P. Chase, and Dr. Edwin 
Donnelly.  After securing the necessary 
authorization, the RO/AMC should request 
these records.  If any records are not 
available, the Veteran should be notified of 
such.

3.  Ask the Veteran to provide specific 
information about when and where he believes 
he was exposed to herbicides while serving in 
Thailand, to include the date within a two 
month time frame.  The RO/AMC should 
undertake additional development if needed, 
as outlined in M21-1MR, Part IV, Subpart ii, 
Chapter 2, Section C, paragraph 10.q.

4.  Request the Veteran's service treatment 
records from appropriate sources.  All 
results and or responses should be added to 
the claims file.  

5.  Obtain treatment records from the VA 
Medical Centers in Orlando and Tampa, Florida 
and the Kissimmee VA Community Based 
Outpatient Clinic dating since October 2003.

6.  Request all documents pertaining to any 
application by the Veteran for SSA disability 
benefits.

7.  Ask the Department of the Air Force to 
verify whether the Veteran served in the 
Republic of Vietnam during his service, or to 
provide the previous response to this inquiry 
(dated February 19, 2004).

8.  If any of the evidence obtained in 
combination with the current evidence 
indicates that further examination, medical 
opinion, or development is warranted, such 
should be arranged.  

9.  After the development requested above has 
been completed to the extent possible, the 
record should again be reviewed.  If any 
benefit sought on appeal remains denied, then 
the Veteran and his representative should be 
furnished with a supplemental statement of 
the case and be given the opportunity to 
respond thereto.  

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate outcome 
of this case.  The Veteran need take no action unless otherwise 
notified.  VA will notify the Veteran if further action is 
required on his part.

The Veteran has the right to submit additional evidence and 
argument on the matters the Board has remanded.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).



These claims must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2010).



_________________________________________________
K. A. BANFIELD
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a decision 
of the Board on the merits of your appeal.  38 C.F.R. 
§ 20.1100(b) (2010).


